Citation Nr: 1415468	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veteran's Law Judge in October 2011.  A copy of the transcript has been associated with the claims file.

This appeal includes evidence contained in the Veteran's electronic files in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This issue on appeal was remanded by the Board in March 2012, January 2013 and again in July 2013 for further development.  For the reasons stated below, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The evidence of record indicates that the issue on appeal was remanded by the Board for further development most recently in July 2013.  On that occasion, the Board determined that, although a VA psychiatric examination was performed in April 2012, it was inadequate for adjudication purposes, and a clarifying addendum that had been completed in March 2013 did not resolve the inadequacies.  The Board specifically pointed out that, even though PTSD had not been diagnosed at the VA examination, it had been diagnosed on prior occasions.  Therefore, an opinion as to whether the Veteran's PTSD was related to active duty service was still necessary.  The Board also noted that the Veteran was apparently receiving benefits from the Social Security Administration (SSA), and that an effort should be made to acquire these records as well.

The evidence indicates that a number of documents have been entered into the Veteran's virtual record since the July 2013 Remand.  However, it does not appear, based on the new evidence added, that any of the actions required by the Board have been completed by the RO.  Moreover, and in this regard, the Board notes that the Veteran's virtual record indicates that a supplemental statement of the case (SSOC) of record was issued on April 3, 2014.  Importantly, however, this document appears to be simply a re-issuance of the most recent SSOC previously issued in April 2013.  Significantly, there is no indication of compliance with the Board's July 2013 Remand or of readjudication of the Veteran's appeal since completion of such requested actions.  When a veteran's claim is remanded by the Board, VA must ensure that there is at least substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, it is not clear whether any of the required actions have been undertaken.  

Accordingly, the case is again REMANDED for the following action:

1.  If not already completed, obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.

2.  Thereafter, if not already completed, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychiatric examination by an examiner other than the VA examiner who conducted the April 2012 VA examination and who prepared the March 2013 supplemental medical opinion.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder, to include PTSD-or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.

In this regard, the examiner should be advised that he/she should render the requested opinion even if the Veteran's PTSD, depression, a depressive disorder, or generalized anxiety disorder is currently in remission, as the diagnoses of such disorders were rendered after the Veteran filed his claim for service connection.

If the VA examiner determines that a diagnosis of PTSD, depression, a depressive disorder, and/or generalized anxiety disorder have not been demonstrated at any point in time since the Veteran filed his claim in February 2006, the VA examiner must provide rationale for this determination.  In doing so, the examiner should address the fact that various VA treatment records and an August 2006 VA examination reference these various diagnoses.

The examiner should provide a complete rationale for the opinion given, including discussion of evidence contrary to the opinion rendered.  If a requested opinion cannot be given without resorting to mere speculation, the examiner must so state and provide an explanation as to why such an opinion cannot be given.

3.  Finally, readjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  If the decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow them appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

